In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                               No. 15-43V
                                          Filed: March 14, 2016

* * * * * * * * * * * * *                                          UNPUBLISHED
E.C., by her parents and natural guardians, *
TODD and CARRIE CARLSON,                    *
                                            *
                      Petitioners,          *                      Special Master Gowen
                                            *
v.                                          *                      Joint Stipulation on Damages;
                                            *                      Influenza (“Flu”) Vaccine; Human
SECRETARY OF HEALTH                         *                      Papillomavirus (“HPV”) Vaccine;
AND HUMAN SERVICES,                         *                      DTaP Vaccine; Meningococcal
                                            *                      Vaccine; Transverse Myelitis
                      Respondent.           *
                                            *
* * * * * * * * * * * * *

Clifford J. Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioners.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, D.C., for respondent.

                              DECISION ON JOINT STIPULATION1

        On January 16, 2013, Todd and Carrie Carlson (“petitioners”) filed a petition on behalf of
E.C., their minor child, pursuant to the National Vaccine Injury Compensation Program.2 42
U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that, as a result of receiving influenza
(“flu”), human papillomavirus (“Gardasil/”“HPV”), diphtheria-tetanus-acellular pertussis
(“DTaP”), and meningococcal vaccinations on January 5, 2012, E.C. developed transverse
myelitis. Amended Petition at ¶ 5, 8. Further, petitioners alleged that E.C. experienced residual
effects of the injury for more than six months. Id. at ¶ 12.

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                      1
        On March 11, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu, HPV, DTaP, and/or
meningococcal vaccines caused E.C.’s alleged injuries, any other injury, or her current condition.
Stipulation at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    (1) A lump sum of $78,000.00, in the form of a check payable to petitioners as
        guardians/conservators of the estate of E.C., for the benefit of E.C. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        §300aa-15(a), except as set forth in paragraph 8b of the stipulation; and

    (2) A lump sum of $3,500.00, in the form of a check payable to petitioners. This
        amount represents compensation for past unreimbursable expenses.

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2